Citation Nr: 1814959	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial increased rating in excess of 20 percent disabling prior to May 10, 2014, and in excess of 40 percent therefrom, for status post lumbar fusion for herniated nucleus pulposus with degenerative arthritis (characterized as IVDS with right sciatic nerve radiculopathy) (hereinafter lumbar disability). 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Lastly, the Board notes that issues of entitlement to initial increased ratings for PTSD and heart valve replacement, respectively, are pending further development and will be adjudicated in a separate Board decision. 


FINDING OF FACT

In July 2014, the Veteran indicated he was satisfied with his lumbar disability ratings and withdrew his appeal with respect to that issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to increased ratings for status post lumbar fusion for herniated nucleus pulposus with degenerative arthritis have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. A withdrawal may also be initiated by the Veteran's authorized representative. Where, as here, an appeal withdrawal is received after the case has been transferred to the Board, the withdrawal does not become effective until the issue is dismissed by the Board. Id. § 20.204(b)(3).

In July 2014, the Veteran submitted a written statement indicating he wished to withdraw his claim of entitlement to increased ratings for his lumbar disability. In particular, the Veteran indicated he was "satisfied with the [July 2014 RO rating] decision for [] increase," and that he did not wish to continue his appeal with respect to entitlement to an increased rating for the lumbar disability.  

Neither the Veteran nor his representative has submitted any correspondence since that time related to this issue to reasonably suggest such issue remained on appeal. Rather, the Veteran has submitted multiple correspondences related to the other issues pending development.  Additionally, in August 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned. At that time, the Veteran, through his representative, agreed that the issues of entitlement to increased ratings for PTSD and heart valve replacement identified on the record were the only issues pending on appeal. A transcript of that proceeding has been associated with the record.  

In light of the foregoing, the Board finds that the cumulative nature of the Veteran's actions are indicative that the Veteran did, in fact, intend to withdraw his appeal for entitlement to increased ratings for the lumbar disability.  As such, the claim for increased rating for the lumbar disability is hereby dismissed.


ORDER

The appeal of the claim for entitlement to increased ratings for status post lumbar fusion for herniated nucleus pulposus with degenerative arthritis is dismissed.


____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


